DETAILED ACTION
1.          Claims 7, 9-12, 14, 15, 22, 24-27, 29-31, 33, 35-37, 39, 41, and 42 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.

Terminal Disclaimer
3.          The terminal disclaimer filed on 3/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,368,353 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Note Regarding Communications
4.          Examiner contacted representative Imhotep Durham on 3/07/2022 requesting a submission of an electronic terminal disclaimer in view of the double patenting rejection mailed on June 29, 2020 with respect to Patent No. 10,368,353 B2. Examiner notes with appreciation Applicant’s response received 3/09/2022 of the electronic terminal disclaimer.

Allowable Subject Matter
5.          Claims 7, 9-12, 14, 15, 22, 24-27, 29-31, 33, 35-37, 39, 41, and 42 are allowed.
6.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the step of performing an adaptive RACH procedure with one or more respective subcarrier spacings received in a subcarrier spacing configuration from a network entity, wherein the adaptive RACH procedure comprises a four-step process of communicating a plurality of messages between a UE and the network entity, and at least two messages of the plurality of messages are transmitted with different subcarrier spacing of the one or more respective subcarrier spacings in response to an unsuccessful transmission attempt. Examiner agrees with Applicant’s remarks filed 1/20/2022 the rejections of at least claims 7, 9-12, 14, 15, 22, 24-27, 29-31, 33, 35-37, 39, 41, and 52 as being unpatentable over US PGPub 2019/0223157 A1 to Hwang in view of US PGPub 2018/0054800 A1 to Yeo et al. have been overcome. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 9, 2022